              Case 2:19-cr-00203-RSM Document 543 Filed 06/15/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9
            UNITED STATES OF AMERICA                           CASE NO. CR19-203RSM
10
                                   Plaintiff,                  ORDER AUTHORIZING PLEA
11                                                             HEARING BY VIDEO
                    v.
12
            DANIEL HERNANDEZ, et al.,
13
                                   Defendants.
14

15
            The court has considered the unopposed motion by defendant NORBERTO FLORES-
16
     LOPEZ to conduct the hearing on his change of plea remotely by video teleconference. The court
17
     finds that this hearing could not be conducted in person without seriously jeopardizing public
18
     health and safety. If the court does not conduct this hearing remotely, it is uncertain when the
19
     change of plea hearing, and the sentencing to follow, may be held. On this record, the court finds
20
     that this proceeding cannot be further delayed without serious harm to the interest of justice.
21
     ///
22
     ///
23
     ///
24

     ORDER AUTHORIZING PLEA HEARING BY VIDEO - 1
            Case 2:19-cr-00203-RSM Document 543 Filed 06/15/21 Page 2 of 2




 1

 2         The motion to permit the conduct of the hearing on the change of plea remotely by

 3 video/teleconference is GRANTED.

 4         ORDERED this 15th day of June, 2021.

 5

 6

 7

 8
                                               A
                                               RICARDO S. MARTINEZ
                                               CHIEF UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER AUTHORIZING PLEA HEARING BY VIDEO - 2
